DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group 1 (claims 1-10) in the reply filed on 1/26/2022 is acknowledged.  Examiner notes due to the allowability of claim 1 (once all 112 and objections are addressed), the restriction set forth 11/26/2021 is being withdrawn. Claims 1-14 are being addressed in this action.  

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 reads “ in in a second state is displaceable” when it should read -- in a second state is displaceable--.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  claim 7 reads “wherein material” when it should read – wherein a material--.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  claim 8 reads “ wherein release button” when it should read – wherein the release button--.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  claim 8 reads “finger like blocker” when it should read – a finger like blocker--.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  claim 13 reads “wherein release button” when it should read – wherein the release button--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the longitudinal direction" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the proximal direction" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the region" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the form fit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 dependency is not stated and thus is considered incomplete.  This claim is indefinite because the scope is not clear. For examination purposes, this claim is being interpreted as dependent from claim 2 because claim 2 introduces the reel which is present in claim 8. 

Claim 10 recites the limitation "the longitudinal direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the reel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The closest art found was Cummins (20160074190) in view of Dorn (20100286756). 

As to claim 1, Cummins discloses: A handle for a catheter (see figure 7) having an inner shaft (30) and a retractable shaft (37), wherein the handle comprises a housing (11), a pull cable (38) and a release button (85) mounted movably on the housing (see figures 1-7), wherein the housing comprises a sleeve (42) having a continuous opening, in which is secured.
Cummins failed to directly disclose:  a brake hose guided movably in the longitudinal direction, wherein the brake hose has a first continuous opening for arrangement of the pull cable and a second continuous opening for arrangement of the inner shaft, wherein the brake hose is configured and arranged such that its position relative to the sleeve in a first state is fixed by the release button, and in a second state is displaceable, after actuation of the release button, together with the pull cable in the longitudinal direction of the sleeve and relative to the sleeve and the inner shaft in the proximal direction in order to retract the retractable shaft, whereby the retractable shaft can be connected to the pull cable.
Dorn taught a brake hose (230) with multiple lumens (see figure 7 and 9) is well known for keeping multiple working elements of a device in proper positions inside a catheter. 
However the rejection would have been improper because the combination still failed to teach: wherein the brake hose is configured and arranged such that its position relative to the sleeve in a first state is fixed by the release button, and in a second state is displaceable, after actuation of the release button, together with the pull cable in the longitudinal direction of the sleeve and relative to the sleeve and the inner shaft in the proximal direction in order to retract the retractable shaft, whereby the retractable shaft can be connected to the pull cable. There was no teaching of having a brake hose with the claimed structure that was able to be locked and unlocked by a release button.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771